Citation Nr: 1002509	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  99-17 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than September 30, 
1998, for a grant of service connection for posttraumatic 
stress disorder (PTSD), to include the question of whether 
there was clear and unmistakable error in a rating decision 
of August 1984, denying a claim for service connection for 
PTSD.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1976 to October 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico, which granted the Veteran's claim 
of service connection for post traumatic stress disorder 
(PTSD) and assigned a 70 percent rating effective 
September 30, 1998.  The Veteran disagreed with this decision 
in July 1999, seeking an effective date earlier than 
September 30, 1998, for a grant of service connection for 
PTSD.  He perfected a timely appeal later in July 1999.

The Board observes that, in a rating decision dated on 
August 24, 1984, the RO denied the Veteran's claim of service 
connection for PTSD.  As will be explained below in greater 
detail, although the Veteran timely disagreed with this 
rating decision, he did not initiate a timely substantive 
appeal and this decision became final.  See 38 U.S.C.A. 
§ 7105 (West 2002).

The Veteran testified at an RO hearing in October 1999 that 
his earlier effective date claim was based on a claim of CUE 
in a the August 24, 1984 rating decision.  A Travel Board 
hearing was held in January 2002 at the RO before a Veterans 
Law Judge who is no longer with the Board; at this hearing, 
the Veteran again testified that his earlier effective date 
claim was based on a claim of CUE in an August 24, 1984, 
rating decision.  The Veteran subsequently notified VA in May 
2008 that he did not want a new Board hearing.

In June 2003 and January 2004, the Board remanded the 
Veteran's appeal to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.  

In August 2005, the Board denied the Veteran's claim.  He 
timely appealed to the United States Court of Appeals for 
Veterans Claims (Court) and, in December 2007, the Court set 
aside the Board's August 2005 decision and remanded this 
appeal.

In July 2008, the Board again remanded the Veteran's appeal 
to the RO/AMC.  Pursuant to the Board's July 2008, remand, in 
a March 2009 rating decision, the RO denied the Veteran's 
claim of CUE in an August 22, 1984, rating decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In an August 24, 1984 rating decision, the RO denied 
entitlement to service connection for PTSD.  A notice of 
disagreement and statement of the case were issued in 
December1984, but the Veteran failed to file a substantive 
appeal.  

3.  In a June 1987 rating decision, the RO again denied 
entitlement to service connection for PTSD.  A notice of 
disagreement was received in April 1987 and a statement of 
the case was issued in May 1988, but the Veteran did not file 
a substantive appeal.

4.  On September 30, 1998, the Veteran filed an informal 
claim for service connection for PTSD.

5.  The August 24, 1984, rating decision, which denied the 
Veteran's claim of service connection for PTSD, was 
consistent with and reasonably supported by the evidence then 
of record, and the existing legal authority, and it did not 
contain undebatable error that would have manifestly changed 
the outcome.


CONCLUSIONS OF LAW

1.  The August 1984 and June 1987 rating decisions, which 
denied service connection for PTSD, are final.  38 U.S.C.A. § 
7105(c) (West 2002).

2.  The criteria for assignment of an effective date prior to 
September 30, 1998, for the grant of service connection for 
PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.155, 3.400 (2009).

3.  The August 1984 rating decision, which denied the 
Veteran's claim of service connection for PTSD, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.105(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act (VCAA)

As an initial matter, the Board notes that the VCAA and its 
implementing regulations, codified in part at 38 C.F.R. § 
3.159, are not applicable to CUE claims.  See Simmons v. 
Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 
15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. 
App. 165 (2001); see also VAOPGCPREC 12-2001 at para. 7 (July 
6, 2001) (VA does not have "a duty to develop" in CUE 
claims because "there is nothing further that could be 
developed").  As noted in Livesay, CUE claims are not 
conventional appeals but instead are requests for revision of 
previous decisions.  Claims based on CUE are fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits but is instead collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178-
179.  Moreover, a litigant alleging CUE has the burden of 
establishing such error on the basis of the evidence of 
record at the time of the challenged decision.  Id.  

However, with regard to the claim for an earlier effective 
date, the VCAA is applicable.  Under the VCAA, VA has a duty 
to notify the claimant of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in March 2003, June 2003, April 2004, 
February 2005 and September 2008 VCAA letters, the appellant 
was informed of the information and evidence necessary to 
warrant entitlement to the benefit sought on appeal.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The Board recognizes that the VCAA 
notices were provided after the initial decision.  However, 
the deficiency in the timing of these notices was remedied by 
readjudication of the issue on appeal in a subsequent 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  Although the present 
appeal involves the issue of an earlier effective date, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.  In the present appeal, the March 2008 
letter gave notice of the types of evidence necessary to 
establish an  effective date. 

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records and private 
treatment records.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R.  § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

II.  Earlier Effective Date 

The Veteran contends that he is entitled to an effective date 
prior to September 30, 1998 for the grant of service 
connection for PTSD.  The statutory and regulatory guidelines 
for the determination of an effective date of an award of 
disability compensation are set forth in 38 U.S.C.A. § 5110 
and 38 C.F.R. § 3.400.  The effective date of an evaluation 
and an award of compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date the claim was received or the date 
entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400. 

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  38 
C.F.R. § 3.155(a).

The Veteran's original claim of service connection for PTSD 
was contained in a letter from his then-service 
representative, Military Order of the Purple Heart (MOPH), 
dated on May 9, 1984, and date-stamped as received by the RO 
on May 15, 1984.  In this letter, MOPH stated that the 
Veteran experienced "a classical example of a post traumatic 
stress disorder without the intervention of a war-related 
experience."  MOPH stated that the Veteran had been admitted 
to a private mental health facility and subsequently was 
transferred to the VA Medical Center in Albuquerque, New 
Mexico (VAMC Albuquerque) in late April 1984 for treatment of 
increased psychiatric symptomatology.

The RO sent a letter in July 1984 to the private mental 
health facility where the Veteran had been treated requesting 
copies of all of his treatment records dated in April 1984.  
The RO notified the Veteran and MOPH in separate July 1984 
correspondence that adjudication of his claim was awaiting 
receipt of additional medical evidence.

The RO obtained the Veteran's outpatient treatment records 
from VAMC Albuquerque in August 1984.  These records showed 
that the Veteran was admitted for one day in August 1984 for 
treatment of chronic alcohol abuse/polysubstance abuse and 
active anxiety/depression.

As noted in the Introduction, in a rating decision dated 
August 24, 1984, and issued to the Veteran and MOPH on 
September 4, 1984, the RO denied the Veteran's claim of 
service connection for PTSD.  In the narrative for this 
rating decision, the RO stated that the Veteran was 
hospitalized in April 1984 for a history of alcohol abuse and 
substance abuse and was diagnosed as having an alcohol and 
Valium overdose with adjustment disorder and depressed mood.  
The RO also noted that the Veteran was hospitalized again in 
August 1984 for treatment of substance abuse with active 
anxiety/depression.  Thus, the claim was denied.

Following receipt of additional private treatment records in 
October 1984, the RO confirmed and continued the denial of 
the Veteran's service connection claim for PTSD in a rating 
decision dated on October 10, 1984, and issued to the Veteran 
and MOPH on October 26, 1984.  A review of these records 
shows that they did not contain a diagnosis of PTSD based on 
a corroborated in-service stressor.

The next relevant correspondence occurred when the Veteran 
submitted a letter dated on December 6, 1984, and date-
stamped as received by the RO on December 14, 1984, in which 
he disagreed with the rating decision.  The Veteran copied 
MOPH on this letter.  In response, the RO issued a Statement 
of the Case (SOC) to the Veteran and MOPH on December 28, 
1984, on the claim of service connection for PTSD.

The next relevant correspondence occurred when MOPH submitted 
a letter dated on February 28, 1985, and date-stamped as 
received by the RO that same day, in which a 30-day extension 
of time to respond to the SOC was requested.  In response, 
the RO sent the Veteran and MOPH a letter dated on March 27, 
1985, in which they were informed that he had until 
September 4, 1985, to perfect a timely appeal on his claim of 
service connection for PTSD.  This letter was not returned as 
undeliverable by the postal service.

The next relevant correspondence occurred when the Veteran 
submitted a VA Form 21-4138 dated on April 24, 1987, and 
date-stamped as received by the RO that same day, in which he 
requested that his previously denied service connection claim 
for PTSD be reopened.  The RO denied this claim in a rating 
decision dated on June 15, 1987, and issued to the Veteran on 
June 24, 1987.  The Veteran disagreed with this decision in a 
letter from MOPH dated on April 13, 1988, and date-stamped as 
received by the RO on April 14, 1988.  The RO sent the 
Veteran and MOPH an SOC on this claim on May 9, 1988.  The 
Veteran again did not perfect a timely appeal.

It is undisputed that the Veteran timely disagreed with the 
August 22, 1984, rating decision in December 1984.  It also 
is undisputed that, in response, the RO issued an SOC in 
December 1984 to the Veteran and his service representative 
on the claim of service connection for PTSD.  The Veteran's 
service representative then requested a 30-day extension of 
the time to respond to the SOC in a February 1985 letter to 
VA.  The RO granted this request and informed the Veteran and 
his service representative in March 1985 correspondence that 
he had until September 4, 1985, to respond to the SOC.  The 
Veteran did not perfect a timely appeal because the next 
relevant correspondence occurred when he filed a request to 
reopen his service connection claim for PTSD in April 1987.  
Because the Veteran did not perfect a timely appeal of the 
August 1984 rating decision, that decision became final.  See 
38 U.S.C.A. § 7105(c).  Significantly, in the December 2007 
Memorandum Decision, the Court determined that the August 
1984 rating decision was final.  

The next relevant correspondence occurred when the Veteran 
submitted a VA Form 21-4138 dated on April 24, 1987, and 
date-stamped as received by the RO that same day, in which he 
requested that his previously denied service connection claim 
for PTSD be reopened.  The RO denied this claim in a rating 
decision dated on June 15, 1987, and issued to the Veteran on 
June 24, 1987.  The Veteran disagreed with this decision in a 
letter from MOPH dated on April 13, 1988, and date-stamped as 
received by the RO on April 14, 1988.  The RO sent the 
Veteran and MOPH an SOC on this claim on May 9, 1988.  The 
Veteran again did not perfect a timely appeal.  Accordingly, 
the June 1987 rating decision became final.  See 38 U.S.C.A. 
§ 7105(c).  

The next relevant correspondence occurred when the Veteran 
submitted a VA Form 21-4138 dated on September 29, 1998, and 
date-stamped as received by the RO on September 30, 1998, in 
which he requested that his previously denied service 
connection claim for PTSD be reopened.

Thus, when the Veteran filed his claim of service connection 
for PTSD in September 1998, it was a claim to reopen since 
there were prior final disallowances.  There is no evidence 
that indicates any intent on the part of the Veteran to apply 
for compensation for PTSD after the June 1987 rating decision 
until the September 1998 claim.  The assigned effective date 
of September 30 1998, is the date of receipt of the Veteran's 
claim to reopen.  Because the August 1984 and June 1987 
rating decisions are final, the claims upon which those 
decisions were based cannot serve as the basis for assignment 
of an effective date for a subsequent award of service 
connection.  The Veteran's claim to reopen was date-stamped 
as received by VA on September 30, 1998, which is the date 
that was assigned by the RO as the effective date for the 
grant of service connection for PTSD.  

Based on the above, the earliest date of receipt of a 
reopened claim for service connection for PTSD is September 
30, 1998, the date the RO received the Veteran's claim to 
reopen his PTSD.  Under the circumstances, the Board is 
precluded by statute and regulation from assigning an 
effective date prior to September 30, 1998 for the granting 
of service connection for PTSD in the absence of clear and 
unmistakable error.  Accordingly, the preponderance of the 
evidence is against the claim for an effective date earlier 
than September 30, 1998.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

III.  Clear and Unmistakable Evidence

The Veteran contends that the RO committed CUE in the 
August 24, 1984, rating decision by denying his service 
connection claim for PTSD.  Specifically, the appellant 
contends that the RO failed to obtain and associate with the 
claims file all relevant VA medical records prior to the 
August 1984 rating decision and that the missing records 
showed that he had a valid diagnosis of PTSD which was 
related to active service.  The Veteran also contends that 
the receipt of additional VA medical records subsequent to 
the denial of his service connection claim for PTSD in August 
1984 entitles him to an effective date earlier than 
September 30, 1998, for service connection for PTSD.  

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).  To establish a valid CUE claim, a Veteran must 
show that either the correct facts, as they were known at the 
time, were not before the adjudicator, or that the statutory 
or regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310 (1992) (en 
banc).

The Court has stressed consistently the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell, 3 Vet. App. at 313-4.  "It must always 
be remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made", and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell).  See also Bustos v. West, 
179 F.3d 1378 (Fed. Cir.) (expressly adopting the 
"manifestly changed the outcome" language in Russell), 
cert. denied, 120 S. Ct. 405 (1999).

In order to determine whether a previous final VA rating 
decision contained CUE, a review of the law and evidence 
which was before the rating board "at that time" must be 
undertaken.  See 38 C.F.R. § 3.104(a).  "A determination 
that there was 'clear and unmistakable error' must be based 
on the record that existed at the time of the prior . . . 
decision."  Russell, 3 Vet. App. at 314.  In other words, 
the Board cannot apply the benefit of hindsight to its 
evaluation of the RO's actions in August 1984 in determining 
whether CUE existed at that time.  Daniels v. Gober, 10 Vet. 
App. 474 (1997).  As the Court stated in Russell, the 
availability of the CUE remedy "does not mean that the same 
issue may be endlessly reviewed . . . there is finality in 
Veterans' benefits jurisprudence."  Id. at 325.  (Emphasis 
in original).  

To reiterate, a mere difference of opinion in the outcome of 
the adjudication or a disagreement as to how facts were 
weighed and evaluated does not provide a basis upon which to 
find that VA committed administrative error during the 
adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 
(1995).  The alleged error must be of fact or of law and, 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable error.  Allegations that previous adjudications 
had improperly weighed and evaluated the evidence also can 
never rise to the stringent definition of clear and 
unmistakable error.  Fugo, 6 Vet. App. at 43-44.

The pertinent evidence of record at the time of the August 
1984 rating decision consisted of service treatment records 
as well as post-service treatment records. Service treatment 
records showed that the Veteran suffered gunshot wounds due 
from an unknown assailant.  The post-service treatment 
records primarily pertain to the gunshot wounds and unrelated 
disorders.  Significantly, as noted above, the Veteran was 
hospitalized in April and August 1984 for mental disorders, 
but no diagnosis of PTSD was given.  

The Veteran testified at his October 1999 RO hearing that, 
although he had been diagnosed as having PTSD in October 
1984, the relevant VA treatment records had not been 
associated with the claims file at that time.  He contended 
that he was entitled to an earlier effective date for the 
grant of service connection for PTSD on that basis.

The Veteran's service representative noted at the Travel 
Board hearing in January 2002 that there was no diagnosis of 
PTSD in 1984.  He argued that the medical evidence of record 
at that time should have led VA to conclude that, in fact, 
the Veteran was experiencing PTSD symptoms.  He also argued 
that this was the basis for the Veteran's earlier effective 
date claim.

In an April 2002 Informal Hearing Presentation, the Veteran's 
service representative contended that "more complete medical 
records" that what had been obtained and associated with the 
claims file at the time of the August 1984 rating decision 
showed that the Veteran had been diagnosed as having PTSD on 
numerous occasions in 1984.

In March 2003, the Veteran's service representative submitted 
copies of additional VA outpatient treatment records dated 
between 1983 and 1985.  A review of these records shows that, 
on May 6, 1984, it was noted that the Veteran had returned 
with a history of drinking alcohol for two days without 
taking medication.  He reported symptoms of anxiety, 
depression, insomnia, and ambivalence about taking his 
medication.  The Veteran was not psychotic.  No suicidal 
ideation was present.  The impression was PTSD with a 
significant cognitive component mixed with a somatic 
component of fear of relaxing or sleeping that needed 
exploration in therapy.

The Veteran and his representative contend that VA failed to 
comply with the duty to assist because these records were not 
obtained and associated with the claims file at the time of 
the August 1984 rating decision.  The Veteran and his 
representative also contend that there was CUE in the August 
1984 rating decision because these records included a valid 
diagnosis of PTSD based on an in-service stressor.  

In Bell v. Derwinski, 2 Vet.App. 611 (1992) the Court held 
that where the documents proffered by the appellant are 
within the Secretary's control and could reasonably be 
expected to be a part of the record "before the Secretary and 
the Board," such documents are, in contemplation of law, 
before the Secretary and should be included in the record.  
However, a more recent Court holding severely limited the 
applicability of the Bell holding.  Moreover, a subsequent 
precedent opinion of VA's General Counsel (hereinafter GC) 
also prohibits consideration of VA medical evidence not 
actually in the claims file at the time of the adverse 
decision.  

In Damrel v. Brown, 6 Vet.App. 242, 246 (1994), the Court 
held that the constructive notice rule first announced in 
Bell was not applicable to decisions rendered prior to Bell, 
such as in the instant case, and held that where Court 
opinions formulate new interpretations of the law subsequent 
to an RO decision, those holdings cannot be the basis of a 
valid CUE claim.  Although the Court has recognized that a 
viable CUE claim may be premised on the theory that the RO 
had failed to consider evidence of a high probative value, 
the Court has made it clear that, for such a claim to succeed 
as to an RO decision issued prior to February 1990, the RO 
must have denied the very existence of the evidence.  See 
Glynn v. Brown, 6 Vet.App. 523, 531 (1994) (CUE not found 
where prior decision "did not deny the existence of an in-
service injury" but denied only that "any injury appellant 
may have sustained during service did not aggravate his 
preexisting condition"); cf Russell, 3 Vet.App. at 319 (RO's 
denial of existence of evidence of record constitutes 
undebatable error).

According to VAOPGCPREC 12-95, if, subsequent to a final AOJ 
denial prior to July 21, 1992, a claim is reopened and 
benefits awarded, the AOJ's failure to consider evidence in 
VA's possession, but not actually in the record before the 
AOJ, may not form the basis for a finding of CUE.  In that 
instance, when a claim is subsequently reopened and benefits 
are awarded, the effective date will be the date on which the 
reopened claim was filed, per 38 USC 5110(a).  Moreover, the 
opinion notes that in VAOPGCPREC 12-94, GC had concluded 
that, based on a United States Supreme Court holding, 
precedential decisions of the Court of Veterans Appeals 
generally do not apply retroactively to cases which have been 
finally decided, but do apply to cases still open on direct 
review.

Thus, based on this case law and GC opinion, contrary to the 
assertions of the Veteran's representative, the medical 
evidence submitted in March 2003 dated prior to August 1984 
cannot be the basis for CUE as this evidence was not of 
record at the time of the August 1984 rating decision, nor 
can it be considered "constructively" of record pursuant to 
Bell.  Further, importantly, in the August 1984 rating 
decision, the RO did not deny the existence of such evidence.  
The fact remains that, at the time of the August 1984 rating 
decision, there was no valid diagnosis of PTSD.  At the 
Veteran's January 2002 Travel Board hearing, his service 
representative even admitted that there was no valid 
diagnosis of PTSD in 1984.  Instead, the representative 
argued that VA should have inferred that the Veteran had a 
valid diagnosis of PTSD in 1984 based on his psychiatric 
symptomatology and sent him for a VA examination at that 
time.  

In conclusion, the Board finds that the August 24, 1984, 
rating decision reasonably was supported by the evidence then 
of record and was not clearly and unmistakably erroneous.  As 
noted, the Veteran first was diagnosed as having PTSD based 
on a corroborated in-service stressor after he filed his 
successfully reopened claim of service connection for PTSD on 
September 30, 1998.  The submission in March 2003 of 
additional VA outpatient treatment records dated prior to 
August 1984 cannot be the basis of CUE as the records were 
not in the claims file at the time of the August 1984 
decision.  Thus, the correct facts were before the RO in 
August 1984.  See Damrel, 6 Vet.App. at 245.  It appears 
that, in asserting that he is entitled to an effective date 
earlier than September 30, 1998, for a grant of service 
connection for PTSD based on CUE in the August 1984 rating 
decision, the Veteran merely disagrees with how VA weighed 
and evaluated the facts in August 1984.  The Court has 
emphasized repeatedly that such assertions never rise to the 
definition of CUE.  See Luallen v. Brown, 8 Vet. App. at 96, 
and Fugo, 6 Vet. App. at 43-44.  Because the RO properly 
applied the law to the facts in the August 24, 1984, rating 
decision, which denied service connection for PTSD, the 
Veteran's claim of entitlement to an effective date earlier 
than September 30, 1998 for service connection for PTSD based 
on a claim of CUE in the August 24, 1984, rating decision is 
denied.

ORDER ON NEXT PAGE


ORDER

Entitlement to an effective date earlier than September 30, 
1998, for service connection for PTSD, to include based on a 
claim of CUE in a rating decision dated on August 24, 1984, 
is denied.



____________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


